NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2349-16T1

SERGEANT FIRST CLASS
FRANK CHIOFALO, a member
of the New Jersey State Police
(Badge No. 4772),

          Plaintiff-Respondent/
          Cross-Appellant,

v.

STATE OF NEW JERSEY,
DIVISION OF STATE POLICE
OF THE STATE OF NEW
JERSEY, and DEPARTMENT
OF LAW AND PUBLIC
SAFETY,

          Defendants-Appellants/
          Cross-Respondents,

and

ROBERT CUOMO and
JOSEPH R. FUENTES,

     Defendants.
____________________________
            Argued April 26, 2018 – Decided June 21, 2018
            Remanded by Supreme Court July 16, 2019
            Reargued telephonically May 18, 2020 –
            Decided August 7, 2020

            Before Judges Rothstadt, Moynihan and Mitterhoff.

            On appeal from the Superior Court of New Jersey, Law
            Division, Mercer County, Docket No. L-0049-13.

            Adam Robert Gibbons, Deputy Attorney General,
            argued the cause for appellant/cross-respondent (Gurbir
            S. Grewal, Attorney General, attorney; Melissa Dutton
            Schaffer, Assistant Attorney General, of counsel; Adam
            Robert Gibbons, on the briefs).

            George T. Doggett argued              the    cause    for
            respondent/cross-appellant.

PER CURIAM

      In Chiofalo v. State, 238 N.J. 527 (2019) (Chiofalo II), the New Jersey

Supreme Court affirmed in part, and reversed and remanded in part, our earlier

determination that the jury verdict entered in this matter in favor of former New

Jersey State Trooper, plaintiff Frank Chiofalo, had to be vacated, and the earlier

denial of summary judgment to defendants, State of New Jersey, Division of

State Police of the State of New Jersey, Department of Law and Public Safety, 1

Robert Cuomo, and Joseph R. Fuentes, had to be reversed, because plaintiff did


1
  As observed by the Supreme Court, the matter improperly identified the state
agency as the Division of Public Safety. Chiofalo II, 238 N.J. at 527 n.1.
                                                                          A-2349-16T1
                                        2
not establish a prima facie entitlement to relief under the New Jersey

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -14. As

the Court observed,

            the appellate court determined that Chiofalo failed to
            identify at the summary judgment stage any law or
            regulation that he believed [his supervisor,] Cuomo
            violated in allegedly ordering Chiofalo to destroy
            documents. Nor, in the court's view, did Chiofalo
            provide legal support for his claim that misreporting
            vacation time violate[d] a clear mandate of public
            policy.

            [Chiofalo II, 238 N.J.at 537.]

      The Supreme Court affirmed our decision as to plaintiff's fraudulent

timekeeping allegations but reversed our reversal of the denial of summary

judgment as to plaintiff's claim relating to his refusal to destroy documents . Id.

at 531, 546.     The Court remanded the matter for our "consideration of

defendants' unaddressed appellate issues." Id. at 531. Those issues include the

same arguments defendants raised as to the entry of summary judgment about

plaintiff's failure to establish a prima facie claim under CEPA, except for the

issue resolved by the Court as to defendants' conduct violating a law or rule, 2


2
   As the Court stated, to establish a prima facie claim, a plaintiff must
demonstrate that:



                                                                           A-2349-16T1
                                        3
but are now limited to plaintiff's proofs at trial. The other unaddressed issues

include whether:

            (1) [P]laintiff's testimony alone was insufficient to
            prove his economic damages; (2) the court erred in
            permitting plaintiff to testify as to future wage loss
            when he voluntarily quit his job; and (3) it was error for
            the trial court to instruct the jury on punitive damages
            because defendants' conduct was not egregious. In his
            cross-appeal, plaintiff argues that the trial court's award
            of counsel fees only accounted for the time he spent in
            court.

            [Chiofalo v. State, No. A-2349-16 (App. Div. June 21,
            2018) (Chiofalo I) (slip op. at 3).]

      We now address those issues.




                   (1) [H]e or she reasonably believed that his
                   or her employer's conduct was violating
                   either a law, rule, or regulation
                   promulgated pursuant to law, or a clear
                   mandate of public policy; (2) he or she
                   performed a "whistle-blowing" activity
                   described in N.J.S.A. 34:19-3(c); (3) an
                   adverse employment action was taken
                   against him or her; and (4) a causal
                   connection exists between the whistle-
                   blowing activity and the adverse
                   employment action.

                   [Id. at 541 (quoting Dzwonar v. McDevitt,
                   177 N.J. 451, 462 (2003)).]


                                                                          A-2349-16T1
                                        4
                                         I.

                                        A.

      The facts underlying plaintiff's CEPA claims and the matter's procedural

history were set forth in the Court's and our earlier opinions. See Chiofalo II,
238 N.J. at 531-37; Chiofalo I, slip op. at 4-8. We need not repeat them at length

here.3 Instead, we limit our recitation to those facts pertinent to our discussion

of each of the previously unaddressed issues. 4

      Unlike our earlier opinion that addressed the issue of summary judgment,

we consider the parties' contentions now in the context of the trial court's denials

of defendants' post-trial motions for a judgment notwithstanding the verdict

(J.N.O.V.) under Rule 4:40-2 and for remittitur or a new trial under Rule 4:49-

1(a). As to the motion for J.N.O.V., defendants argued that plaintiff failed to

prove each element of a CEPA claim. Specifically, defendants contended that

plaintiff's supervisor, Cuomo, asking plaintiff to destroy documents did not



3
  According to defendants, "[t]he facts elicited at trial were nearly identical to
the facts supporting [d]efendants' motion for summary judgment."
4
   We allowed for supplemental briefing on remand. In response, defendants
made a submission on January 10, 2020, indicating that they would be relying
on their previously filed appellate brief and only focusing on those arguments
that this court previously did not consider. Plaintiff submitted a supplemental
brief.
                                                                            A-2349-16T1
                                         5
constitute a violation of CEPA, as there were various copies of the documents

and the contents of the documents were public knowledge. They also argued

that this was not a whistle-blowing act, plaintiff's lack of promotion was not

pretextual, plaintiff's transfer to Netcong was both temporary and advantageous,

his loss of designation was not retaliatory, and therefore, any actions against

plaintiff were "the simple realities of working at the State Police."

      On the motion for a new trial or in the alternative, remittitur, among other

contentions, defendants argued that it was improper for the trial court to have

barred testimony relating to why plaintiff was transferred. As to remittitur,

defendants argued that the jury was not provided with evidence necessary to

determine the amount of damages to which plaintiff was entitled, the jury should

not have been instructed about future wage loss as plaintiff did not have an

expert testify, there was no evidence as to how plaintiff was constructively

discharged, and punitive damages should not have been allowed as Cuomo's

actions were not "egregious." They further asserted that the award of future lost

earnings should be offset to reflect amounts already received and further reduced

to reflect the present-day value.

      In response to defendant's Rule 4:40-2 motion, the trial court concluded

that "[t]he elements of the CEPA claim founded by the jury neither fail [ed] as a


                                                                          A-2349-16T1
                                        6
matter of law, nor [fell] contrary to the weight of the evidence." The court cited

to plaintiff's reasonable belief that "Cuomo was asking to cover up documents,"

regardless of the number of copies that were available at the time; plaintiff's

refusal to destroy the documents was "sufficient . . . to constitute a whistle[-

]blowing act"; "defendant[s'] acts of transferring plaintiff, stripping [him] of his

designation of [S]ergeant [M]ajor and denying him of his promotion constituted

an adverse employment action"; and that there was evidence of a causal

connection between plaintiff's whistle-blowing act and the adverse actions taken

against him afterwards.

      On the motion for a new trial or remittitur, the trial court held there was

"no clear and convincing proof that the verdict constitute[d] a miscarriag e of

justice as reasonable minds could have reached the same verdict." The trial

court found it was "clear that the jury must have taken into consideration that

[plaintiff] was getting a pension and award[ed] the $10,000 a year difference

that he would have gotten if he had been promoted and sta[yed] employed." The

trial court did not find that the jury's award was "tainted in any way" and the

"jury used their discretion in viewing the plaintiff's claim sympathetically."

      The issues on appeal, "may [therefore] be simply characterized as: (1)

[W]hether the evidence, together with all legitimate inferences, may sustain a


                                                                            A-2349-16T1
                                         7
judgment in favor of defendant[s], R. 4:40-2(b); or (2) whether the jury verdict

was 'a miscarriage of justice under the law' to warrant a new trial, R. 4:49-1(a)."

Judge v. Blackfin Yacht Corp., 357 N.J. Super. 418, 423-24 (App. Div. 2003).

      "The standard for J.N.O.V. is the same as for involuntary dismissal at the

close of evidence under [Rule] 4:37-2. The 'judicial function . . . is quite a

mechanical one.'" Id. at 424 (alteration in original) (citation omitted) (quoting

Dolson v. Anastasia, 55 N.J. 2, 5 (1969)). Motions brought pursuant to Rule

4:40-2 are governed by the following evidential standard:

             [I]f, accepting as true all the evidence which supports
             the position of the party defending against the motion
             and according him the benefit of all inferences which
             can reasonably and legitimately be deduced therefrom,
             reasonable minds could differ, the motion must be
             denied . . . .

             [Filgueiras v. Newark Pub. Sch., 426 N.J. Super. 449,
             455-56 (App. Div. 2012) (alterations in original)
             (quoting Verdicchio v. Ricca, 179 N.J. 1, 30 (2004)).]

      In our review of the trial court's decision on such motions, we apply the

same standard.     Zive v. Stanley Roberts, Inc., 182 N.J. 436, 441 (2005);

Filgueiras, 426 N.J. Super. at 456; Judge, 357 N.J. Super. at 424. "Neither the

trial [court] nor [this] court[, as a reviewing court,] is concerned with the weight,

worth, nature or extent of evidence . . . ." Polyard v. Terry, 160 N.J. Super. 497,

505-06 (App. Div. 1978), aff'd o.b., 79 N.J. 547 (1979). "A [court] is not to

                                                                             A-2349-16T1
                                         8
consider 'the worth, nature or extent (beyond a scintilla) of the evidence,' but

only review 'its existence, viewed most favorably to the party opposing the

motion.'" Lechler v. 303 Sunset Ave. Condo. Ass'n, 452 N.J. Super. 574, 582

(App. Div. 2017) (quoting Dolson, 55 N.J. at 5-6); Besler v. Bd. of Educ. of W.

Windsor-Plainsboro Reg'l Sch. Dist., 201 N.J. 544, 572 (2010).

      In our review, we are guided by the principle that the factfinder's

determination is "entitled to very considerable respect" and "should not be

overthrown except upon the basis of a carefully reasoned and factually

supported (and articulated) determination." Baxter v. Fairmont Food Co., 74
N.J. 588, 597 (1977). However, despite our hesitancy to interfere with a jury's

verdict, granting a motion under Rule 4:40-2 is appropriate where at trial,

plaintiff fails to establish a prima facie claim to relief. As the Court stated in

Brill v. Guardian Life Ins. of Am., 142 N.J. 520, 536-37 (1995),

            a dismissal under . . . Rule 4:40-2 or for failure to allege
            or prove a prima facie case, does not unduly intrude into
            the province of the jury. In those instances, there
            simply is no issue to be decided by a jury based on the
            evidence. A jury resolves factual, not legal, disputes.
            If a case involves no material factual disputes, the court
            disposes of it as a matter of law by rendering judgment
            in favor of the moving or non-moving party on the issue
            of liability or damages or both.




                                                                           A-2349-16T1
                                         9
      In considering a Rule 4:49-1 motion for a new trial, a different standard

is applied, and the "motion . . . may be granted, . . . although the state of the

evidence would not justify a J.N.O.V." Judge, 357 N.J. Super. at 424 (citing

Dolson, 55 N.J. at 5). "[T]he standard for authorizing a new trial [is] one that

requires a determination that the jury's verdict is 'contrary to the weight of the

evidence or clearly the product of mistake, passion, prejudice or partiality.'"

Crawn v. Campo, 136 N.J. 494, 512 (1994) (quoting Lanzet v. Greenberg, 126
N.J. 168, 175 (1991)).

      When correcting a clear error or mistake, a trial court "may not substitute

[its] judgment for that of the jury merely because [it] would have reached the

opposite conclusion." Dolson, 55 N.J. at 6. Instead, a trial court must "canvass

the record, not to balance the persuasiveness of the evidence on one side as

against the other, but to determine whether reasonable minds might accept the

evidence as adequate to support the jury verdict." Ibid. (quoting Kulbacki v.

Sobchinsky, 38 N.J. 435, 445 (1962)).

      On a motion for a new trial,

            the trial [court] takes into account, not only tangible
            factors relative to the proofs as shown by the record,
            but also appropriate matters of credibility, generally
            peculiarly within the jury's domain, so-called
            "demeanor evidence", (sic) and the intangible "feel of


                                                                          A-2349-16T1
                                       10
            the case" which he [or she] has gained by presiding over
            the trial.

            [Ibid.]

      The standard of review of such a motion is whether "it clearly and

convincingly appears that there was a manifest denial [sic] of justice under the

law." Id. at 7 (quoting R. 4:49-1(a)).

      Remittitur or a new trial should also be awarded when the "damages

award . . . is so grossly excessive that it shocks the judicial conscience." Cuevas

v. Wentworth Grp., 226 N.J. 480, 499 (2016). It is also appropriate where a jury

has not been properly instructed as to damages, and "the only issue is the

quantum of damages, the claimant's right to relief is clear, and 'the verdict was

not the result of compromise or otherwise tainted.'" Caldwell v. Haynes, 136
N.J. 422, 443 (1994) (quoting Pressler, Current N.J. Court Rules, cmt. 1 on R.

4:49-1 (1994)).

                                         B.

      With these guidelines in mind, we turn first to defendants' remaining

contentions about plaintiff's failure to establish a prima facie CEPA claim.




                                                                           A-2349-16T1
                                         11
 Failure to Identify Statute, Rule, Regulation, or Public Policy and to Form a
      Reasonable Belief that Defendants' Actions Violated Any of Them

      At the outset, without repeating it here, we hew to the Court's discussion

in Chiofalo II about the principles governing a CEPA claim. To the extent that

defendants now argue, despite the Court's opinion, that the proofs at trial relating

to plaintiff being instructed to destroy the document and his belief about the

illegality of the instruction were insufficient to meet CEPA's requirement in this

regard, we find their argument to be without sufficient merit to warrant further

discussion. R. 2:11-3(e)(1)(E). Suffice it to say, as defendants concede on

appeal, plaintiff's evidence at trial mirrored his proofs on summary judgment ,

which the Supreme Court found satisfied the first element of a CEPA claim. See

Chiofalo II, 238 N.J. at 542-45. We reject defendants' further contention that,

under the circumstances, it was unreasonable for plaintiff to believe that a

violation of a law, as discussed in Chiofalo II, occurred as required under CEPA.

See ibid.




                                                                            A-2349-16T1
                                        12
              Failure to Establish an Adverse Employment Action

      Defendants argue "[a]s a matter of law, neither the loss of the designation

of Sergeant Major, 5 nor [p]laintiff's reassignment to Netcong were retaliatory

actions under CEPA."        Defendants contend the loss of designation was

immaterial as "[p]laintiff lost no rank, pay, benefits or authority." They also

argue that plaintiff's reassignment, as a matter of law, is not actionable.

      Additionally, according to defendants, plaintiff failed to show how the

transfer "impacted his commute," or was otherwise inconvenient.               Further,

because plaintiff's detachment to Netcong was temporary, defendants argue that

his claim was not actionable under CEPA. Defendants assert that the only

reason plaintiff was never transferred back was because he prematurely retired.

Moreover, plaintiff requested to be transferred, illustrating the lack of any

retaliatory action taken. They also argue that plaintiff's claims are not actionable

as plaintiff found his reassignment advantageous.




5
   According to defendants, plaintiff was technically the Troop B Assistant
Administrative Officer, which was filled by a member holding the rank of
Sergeant First Class. This member was also designated the "Sergeant Major" or
"first shirt" of the Troop, both being honorary designations that came with no
added rank, pay, benefits, authority or the like and could be withdrawn at any
time in the discretion of the head of the Division. When a Sergeant Major is
reassigned from that position, the honorary designation does not follow.
                                                                              A-2349-16T1
                                        13
      According to defendants, the trial court also improperly barred them from

presenting testimony about plaintiff's transfer by sustaining plaintiff's hearsay

objection. They argue that the objection prevented a witness from "testify[ing]

as to his motivations for reassigning [p]laintiff to Netcong," which prevented

them "from arguing a fact . . . that was crucial to an element of CEPA."

      Under CEPA, a retaliatory action is defined as "the discharge, suspension

or demotion of an employee, or other adverse employment action taken against

an employee in the terms and conditions of employment." N.J.S.A. 34:19-2(e)

(emphasis added). "[A]dverse employment action" is broadly defined in light

of the remedial purposes of the statute and may include such things as "making

false accusations of misconduct, giving negative performance reviews, issuing

an unwarranted suspension, and requiring pretextual mental-health evaluations."

Donelson v. DuPont Chambers Works, 206 N.J. 243, 257-58 (2011).                   A

retaliatory act need not take the form of a single discrete action but can be "many

separate but relatively minor instances of behavior directed against an employee

that may not be actionable individually but that combine to make up a pattern of

retaliatory conduct." Green v. Jersey City Bd. of Educ., 177 N.J. 434, 448

(2003).




                                                                           A-2349-16T1
                                       14
      However, "not everything that makes an employee unhappy is an

actionable adverse action." Cokus v. Bristol Myers Squibb Co., 362 N.J. Super.
366, 378 (Law Div. 2002) (quoting Montandon v. Farmland Indus., Inc., 116
F.3d 355, 359 (8th Cir. 1997)), aff'd o.b., 362 N.J. Super. 245 (App. Div. 2003).

"[I]n order to be actionable, an allegedly retaliatory act must be 'sufficiently

severe or pervasive to have altered plaintiff's conditions of employment in an

important and material manner.'" El-Sioufi v. St. Peter's Univ. Hosp., 382 N.J.

Super. 145, 176 (App. Div. 2005) (quoting Cokus, 362 N.J. Super. at 246); see

also Victor v. State, 401 N.J. Super. 596, 615 (App. Div. 2008), aff'd as modified

on other grounds, 203 N.J. 383 (2010). Incidents that cause a "bruised ego or

injured pride," Klein v. Univ. of Med. & Dentistry of N.J., 377 N.J. Super. 28,

46-47 (App. Div. 2005) (stating that a temporary reassignment was not

actionable under CEPA because the plaintiff's reassignment did not result in a

discharge, demotion, or a loss of rank, title, or compensation), or that make an

employee's job "mildly unpleasant" but do not have a substantial impact on the

terms and conditions of employment, Hancock v. Borough of Oaklyn, 347 N.J.

Super. 350, 360 (App. Div. 2002), are insufficient to be actionable.

      However, "[f]ailing to promote an employee can constitute an adverse

employment action." Royster v. N.J. State Police, 439 N.J. Super. 554, 575


                                                                          A-2349-16T1
                                       15
(App. Div. 2015) (citing Jamison v. Rockaway Twp. Bd. of Educ., 242 N.J.

Super. 436, 447 (App. Div. 1990)), aff'd as modified on other grounds, 227 N.J.
482 (2017). So too can other "[e]mployer actions that fall short of [discharge,

suspension, demotion, or transfer] . . . be the equivalent of an adverse action. . . .

A pattern of conduct by an employer that adversely affects an employee's terms

and conditions of employment can qualify as retaliation under CEPA." Beasley

v. Passaic County, 377 N.J. Super. 585, 609 (App. Div. 2005) (second alteration

in original) (quoting Cokus, 362 N.J. Super. at 378).

      Here, not only was plaintiff stripped of his designation as a Sergeant

Major, he was also transferred to Netcong. Although either of those acts alone

may not constitute retaliation, when considered together with the evidence of

plaintiff not being promoted, they supported a jury finding retaliation. The

jury's verdict was supported by plaintiff's testimony and a promotional

worksheet admitted into evidence that indicated plaintiff was "highly

recommended," but not promoted while others who were only recommended

were promoted. Further, as indicated in the verdict sheet, the jury's decision

also relied on Cuomo's participation in the decision making process, and that

"[n]ot being promoted . . . to [L]ieutenant" constituted "retaliation by . . .




                                                                              A-2349-16T1
                                        16
Cuomo for [plaintiff] refusing to participate in the destruction of the letter of

appreciation."

      Next, we consider defendants' claim that the trial court improperly barred

testimony from a witness that would have demonstrated plaintiff desired to be

transferred, rather than it being an adverse employment consequence. At trial

the witness, Lieutenant Colonel Edward Cetnar, the Deputy Superintendent of

Operations, was about to testify that other members of Troop B informed him

that plaintiff wanted to be transferred to Netcong.      The trial court upheld

plaintiff's objection that such testimony was hearsay. We agree. Here, the

witness was not prepared to testify to any conversation he had with plaintiff, but

only what others said plaintiff reported to them. Under these circumstances, the

trial properly excluded the evidence as hearsay because Cetnar was not

testifying to what plaintiff stated to him, which would have been admissible

under N.J.R.E. 803(b)(1) (addressing a party-opponent's statements), but rather

what others told him plaintiff had stated. See Beasley, 377 N.J. Super. at 602-

04 (finding error in admitting testimony from plaintiff that someone "told him

that [other people] wanted plaintiff fired").




                                                                          A-2349-16T1
                                       17
                Failure to Prove a Causal Connection Between
      the Whistle-Blowing Activity and the Adverse Employment Action

      Defendants also contend that plaintiff did not "present any evidence

linking his alleged whistle[-]blowing act[] to his failure to be promoted and his

reassignment to Netcong." They argue that plaintiff failed to establish a prima

facie claim under CEPA as he was not qualified for promotion to Administrative

Lieutenant in May 2012 and that the promotion in June 2012 went to a Sergeant

who was more qualified.       Defendants claim that "the record contains no

evidence . . . suggesting that anyone promoted [was] less qualified than

[plaintiff]." According to defendants, there also was no evidence that Cuomo

played a role in the promotions after he left Troop B.

      At the outset, we acknowledge that "the mere fact that [an] adverse

employment action occurs after [the protected activity] will ordinarily be

insufficient to satisfy the plaintiff's burden of demonstrating a causal link

between the two." Young v. Hobart W. Grp., 385 N.J. Super. 448, 467 (App.

Div. 2005) (alterations in original) (quoting Krouse v. Am. Sterilizer Co., 126
F.3d 494, 503 (3d Cir. 1997)). Temporal proximity, on its own, will only

support an inference of causation when the facts are so "unusually suggestive of

retaliatory motive." Ibid. (quoting Krouse, 126 F.3d at 503). When these facts



                                                                         A-2349-16T1
                                      18
are not present, "the plaintiff must set forth other evidence to establish the causal

link." Ibid.

      Here, plaintiff provided sufficient proof to illustrate a causal connection

between his whistle-blowing act and being relieved as a Sergeant Major, his

relocation, and his lack of promotion. This included his own testimony, the

document relating to plaintiff being highly recommended for promotion, and the

evidence that others were promoted. We conclude, therefore, that applying

either the standard under Rule 4:40-2 or Rule 4:49-1, plaintiff produced

sufficient evidence to establish a prima facie CEPA claim and there is no basis

in that regard to disturb the jury's verdict.

                                         II.

                                         A.

                         Sufficiency of proof of damages

      We turn to defendants' argument about plaintiff's proof of his damages.

Prior to trial, defendants filed a motion in limine to bar plaintiff from testifying

about damages, as plaintiff's retirement was voluntary, a promotion was

speculative, and, as a lay witness, plaintiff could not testify as to "life

expectancy, future loss, [and] reduction to present[-]day value." Defendants

argued that the calculation of these damages was not "a simple . . .


                                                                             A-2349-16T1
                                         19
multiplication thing." They claim that since plaintiff never worked in human

resources, he was not knowledgeable enough about damages to testify on the

topic. The trial court agreed that plaintiff could not testify as to present and

future values because those issues required expert testimony, but he could testify

to the differences in salary and pension between a Sergeant First Class and a

Lieutenant. Specifically, the trial court stated,

            [i]f [defendant] can lay a foundation [on the difference
            in salary and pensions between a Lieutenant and
            Sergeant First Class], that's fine. But he [could not]
            give net present value, future values. It would require
            somebody with expertise in that field of knowledge.

            But he can certainly know the difference between one
            salary and another. And if it [was] a matter of a defined
            benefit . . . which is what pensions are . . . if the
            pension for a [L]ieutenant [was] $3,000 a month and
            he's getting $2,000 a month, [the court did not] think
            [defendant] need[ed] to be an expert to know that the
            difference [was] $1,000 a month every month from now
            until his life expectancy that the jury can consider.

      During trial, plaintiff limited his proof of damages to his own testimony.

Specifically, on direct examination, he testified about the differences between

the salary and pension for a Sergeant First Class and a Lieutenant. During

questioning by his counsel, plaintiff testified that he "believ[ed]" he was paid as

a Sergeant First Class at an annual salary of $100,000. When he was asked what



                                                                           A-2349-16T1
                                       20
a rank of a Lieutenant was, defendants' attorney objected, plaintiff's counsel

withdrew the question, and then the following exchange took place:

            [PLAINTIFF'S COUNSEL]: How long were you with
            the State Police?

            PLAINTIFF: [twenty-five] and a half years.

            [PLAINTIFF'S COUNSEL]: You’re a [S]ergeant
            [M]ajor. What . . . responsibilities did you have?

            PLAINTIFF: As a [S]ergeant [M]ajor?

            [PLAINTIFF'S COUNSEL]: Yeah. Were you familiar
            with salaries in the State Police?

            PLAINTIFF: Yes. Yes.

            [PLAINTIFF'S COUNSEL]: Okay. Based upon your
            knowledge and your familiarity with salaries in the
            State Police, what was a [L]ieutenant being paid at that
            point, at the time you retired?

            PLAINTIFF: I think $123,000, $124,000.

            [PLAINTIFF'S COUNSEL]: Okay. Now, you get a
            pension; is that right?

            PLAINTIFF: Correct.

            [PLAINTIFF'S COUNSEL]: And is there a difference
            between how much a pension is for a [S]ergeant [F]irst
            [C]lass?

            PLAINTIFF: As compared to a lieutenant?

            [PLAINTIFF'S COUNSEL]: Yeah.

                                                                       A-2349-16T1
                                      21
            PLAINTIFF: Absolutely.

            [PLAINTIFF'S COUNSEL]: And were you familiar
            with the pensions between a [S]ergeant [F]irst [C]lass
            and a [L]ieutenant?

            PLAINTIFF: Somewhat, yes.

            [PLAINTIFF'S COUNSEL]: All right. How much was
            the difference?

            PLAINTIFF: Probably, if you had the same amount of
            time in, [twenty-five] years, 700 and change a month.

            [PLAINTIFF'S COUNSEL]: 700?
            PLAINTIFF: Yes.

      Defendants did not present any evidence to rebut the accuracy of plaintiff's

testimony. Nevertheless, during the charge conference, defendants argued that

plaintiff failed to present sufficient evidence on the issue of damages in order

for the jury to make a finding beyond mere speculation.               Without this

information, defendants requested that the trial court not instruct the jury on past

and future lost earnings. The trial court denied defendants' request but stated in

making the decision it was a close call.        While the trial court noted the

importance of providing evidence about the differences between pensions, taxes,

and adjusted gross income, "the burden of proof . . . [was not] that . . . plaintiff

ha[d] to prove a case to a mathematical certainty, [it] just ha[d] to be probable."

The court also stated the following:

                                                                            A-2349-16T1
                                        22
             We [did not] have any expert testimony at all in the case
             so . . . plaintiff [was not] even proposing future values,
             net present values, compounding[], raises or anything
             along those lines. And since plaintiff [was not]
             proposing it, there[ was] nothing for the [c]ourt to do
             about it.

             This is really closely -- more closely just a matter of
             arithmetic. The -- you subtract the difference between
             the Lieutenant's salary and the Sergeant's salary and
             you know the difference, but it[ was] the gross
             difference to – which . . . the defense . . . [was] making
             argument on.

The trial court held that whether plaintiff provided "sufficient information to

make out a case . . . to a preponderance of the evidence," was for the jury to

determine with the appropriate model jury charge.          The trial court further

decided not to charge the jury with present value, as no testimony was elicited

about that topic.

      On July 28, 2016, the jury returned a verdict in favor of plaintiff. The

jury awarded plaintiff "$5400 in back pay, $50,000 in future [lost] wages,

$250,000 in [future] lost pension benefits, and $150,000 in punitive damages."

Chiofalo I, slip op. at 8. 6



6
    In awarding the $5400 in back pay, the jury evidently relied upon the
difference in the two positions' salaries. The remaining award of compensatory
damages was based upon the $700 per month difference in the two positions'
pension benefits.
                                                                          A-2349-16T1
                                        23
      On appeal, defendants argue that plaintiff's testimony was not sufficient

to prove damages. According to defendants, plaintiff failed to provide any

support for the estimations he gave for the salaries of a Sergeant First Class and

a Lieutenant in the form of testimony from a person with knowledge or

otherwise. They argue that economic damages should be calculated by an

expert, not a lay person. Defendants also assert that on plaintiff's claim for

future lost earnings, plaintiff was required to provide information about his net

income.   According to defendants, the trial court should not have allowed

plaintiff's claim for past and future wage loss to go to the jury.

      A plaintiff has "the burden of proving damages," Caldwell, 136 N.J. at

436, which cannot be "based on mere speculation." Mosley v. Femina Fashions,

Inc., 356 N.J. Super. 118, 128 (App. Div. 2002) (quoting Caldwell, 136 N.J. at

442); see also Quinlan v. Curtiss-Wright Corp., 425 N.J. Super. 335, 364-65

(App. Div. 2012) (explaining that the same principles and burden of proving

damages in personal injury cases is applicable for employment cases); Donofry

v. Autotote Sys., Inc., 350 N.J. Super. 276, 290 (App. Div. 2001) ("It is beyond

dispute that the framework for proving a CEPA claim follows that of a [Law

Against Discrimination (LAD)] claim.").




                                                                          A-2349-16T1
                                       24
      "Proof of damages need not be done with exactitude . . . ." Lane v. Oil

Delivery, Inc., 216 N.J. Super. 413, 420 (App. Div. 1987). "It is . . . sufficient

that the plaintiff prove damages with such certainty as the nature of the case may

permit, laying a foundation which will enable the trier of the facts to make a fair

and reasonable estimate." Ibid.; see also Totaro, Duffy, Cannova & Co. v. Lane,

Middleton & Co., 191 N.J. 1, 14 (2007); Mosley, 356 N.J. Super. at 128-29.

      Past lost earnings in a retaliation case can "be proven . . . by the difference

between what the plaintiff would have earned if [his or] her employment

continued as expected, and what [he or] she actually earned." Quinlan, 425 N.J.

Super. at 364. However, a different standard is applicable for future lost wages.
Ibid. "[A] claim for future lost wages must be supported by two things: (1)

'[R]easonable probability' of such a loss flowing from the past harm; and (2)

'sufficient factual matter upon which the quantum of diminishment can

reasonably be determined.'" Haywood v. Harris, 414 N.J. Super. 204, 214 (App.

Div. 2010) (quoting Coll v. Sherry, 29 N.J. 166, 176 (1959)).7

            [A] plaintiff has not met [his or] her initial burden of
            proving [his or] her lost income unless [he or] she
            presents evidence to prove what [he or] she would have
            earned had [he or] she not suffered the wrong
            committed by defendant, how long [he or] she would

7
  This is often referred to as the two-pronged Coll standard. See Lesniak v.
County of Bergen, 117 N.J. 12, 14 (1989).
                                                                             A-2349-16T1
                                        25
            have continued to receive those earnings, and a
            reasonable likelihood that [he or] she will not be able
            to earn that amount in the future, such as through
            alternative employment.

            [Quinlan, 425 N.J. Super. at 364.]

      While personal injury cases additionally require a plaintiff to prove his or

her net income, Caldwell, 136 N.J. at 436-38; Haywood, 414 N.J. Super. at 217,

that same requirement is not applied in LAD cases. See Model Jury Charge

(Civil), 8.11C, "Loss of Earnings" (rev. July 2010) (explaining in a footnote to

the charge that since it is unclear "whether economic damage awards . . . under

the . . . [LAD] are subject to either [f]ederal and/or New Jersey State income

taxation," the best course would be "not [to] require that the award be calculated

on net income" (quoting Abrams v. Lightolier Inc., 50 F.3d 1204, 1221 (3d Cir.

1995))). But, a defendant is entitled to have the economic damages recovery

awarded to the plaintiff "discounted to present value" in recognition of the fact

that the injured party "would have had his [or her] income spread out over the

remaining years of his [or her] working life." Tenore v. NU Car Carriers, Inc.,

67 N.J. 466, 474 (1975); Caldwell, 136 N.J. at 440-41 (remanding for a new trial

as to damages because the trial court failed to instruct the jury on, among other

things, present value of future wage loss); Quinlan, 425 N.J. Super. at 352



                                                                          A-2349-16T1
                                       26
(explaining that present value is one of several factors that should be considered

in a retaliation case).

      "Ordinarily, expert testimony would be required to establish . . . the

amount of the predicted lost income." Frugis v. Bracigliano, 177 N.J. 250, 285

(2003); Cuevas, 226 N.J. at 511-12 (explaining, in an employment

discrimination case, that expert testimony would be needed to receive

"emotional-distress damages projected [for] the future" but not for past

emotional-distress damages). While "the value of expert testimony as an aid in

establishing" the two prongs of the Coll analysis cannot be denied, Lesniak, 117
N.J. at 31, there is no per se requirement for expert testimony, see Tirrell v.

Navistar Int'l, Inc., 248 N.J. Super. 390, 406-407 (App. Div. 1991); Adamson v.

Chiovaro, 308 N.J. Super. 70, 76-78 (App. Div. 1998) (holding an economic

expert was not required in a case where the jury awarded the plaintiff damages

for past and future lost earnings based on the plaintiff's testimony that her net

income prior to the accident was $190,000, which decreased to $58,000 after the

accident). Expert testimony is a necessity only when "the matter to be dealt with

is so esoteric that jurors of common judgment and experience cannot form a

valid judgment." Lesniak, 117 N.J. at 31 (quoting Butler v. Acme Mkts., Inc.,

89 N.J. 270, 283 (1982)).


                                                                          A-2349-16T1
                                       27
      Here, plaintiff testified that the basis for his knowledge of a Lieutenant's

salary and pension was that he worked for the State Police for twenty-five years.

Although plaintiff's answers to questions about salaries and pensions were

somewhat equivocal, he satisfied the criteria for admission under N.J.R.E. 701,

permitting lay opinion testimony. 8 The claim by plaintiff was not so esoteric

that expert testimony was necessary, especially since all that was required to

establish his loss, without considering present value, was the difference in

income and pension between two positions. Any deficiencies in his testimony

were to be considered as going "to the weight of the evidence." Tarr v. Ciasulli,

181 N.J. 70, 100 n.7 (2004).

      We conclude that as to the establishment of plaintiff's gross lost income,

there was sufficient evidence for the jury to rely upon to support its verdict and

the trial court correctly denied defendants' J.N.O.V. motion and motion for a

new trial in this regard.




8
   The evidence rule provides: When "a witness is not testifying as an expert,
the witness' testimony in the form of opinions or inferences may be admitted if
it . . . is rationally based on the witness' perception; and . . . will assist in
understanding the witness' testimony or determining a fact in issue." N.J.R.E.
701.


                                                                          A-2349-16T1
                                       28
                                       B.

                  Plaintiff's testimony about future wage loss;

      We reach a different conclusion as to the outcome of the two motions

based upon the jury's award of future lost income. At trial, the court instructed

the jury about plaintiff's claim for future lost earnings as an element of damages

by following Model Jury Charge (Civil), 8:11C, specifically section (2), "Future

Lost Earnings," (b) "Final Charge to be Given at Conclusion of Case If There is

No Expert Testimony." It stated the following:

            In terms of future lost earnings, plaintiff also seeks to
            recover income and earnings that will be lost in the
            future. He has a right to be compensated for any
            income and earnings which you find will probably be
            lost and proximately caused by the injuries brought
            about by defendant's wrongdoing. If you decide from
            the evidence that it is reasonably probable that plaintiff
            will lose income in the future . . . because he either has
            not been able to return to work . . . or he has not been
            able to keep the same job or he will be able to work for
            a shorter period of time only, then you should include
            an amount to compensate for the lost income and
            earnings.

            In deciding how much . . . your verdict should be to
            cover future lost income and earnings, think about . . .
            those reasons discussed regarding past earnings' losses,
            including the nature, extent and duration of injury.
            Consider plaintiff's age today, his general state of
            health before, how long your -- reasonably expect to
            have loss of income to continue, any pension or


                                                                          A-2349-16T1
                                       29
            retirement income, and how much plaintiff can earn in
            any available job that he will be able to do.

      The trial court did not charge section (2)(c) "Effects of Interest and

Inflation on Future Earnings" as, consistent with the court's in limine decision,

there was no evidence as to present value. The trial court did instruct the jury

on life expectancy.     Model Jury Charge (Civil), 8.11G, "Life Expectancy"

(approved Feb. 1996).

      Defendants contend that the jury should not have been instructed as to

future damages because plaintiff voluntarily retired from the State Police and

his testimony about when he should have been promoted was speculative.

Relying on Donelson and Woods-Pirozzi v. Nabisco Foods, 290 N.J. Super. 252

(App. Div. 1996), defendants assert that the instruction was also not warranted

because plaintiff was never constructively discharged, and Cuomo's actions

were not so severe that plaintiff was unable to return to work.

      Alternatively, defendants argue "any future wage[] awards must be offset

by amounts received and must be reduced to present[-]day value." Specifically,

they argue that the $50,000 needs to be offset by the pension payments plaintiff

received after retiring, and as to future income, after considering inflation and

other economic factors, the $250,000 award is in excess and must be reduced

accordingly.

                                                                         A-2349-16T1
                                      30
      At the outset, we note that contrary to defendants' contentions on appeal,

back and front pay can be awarded under CEPA, even in the absence of an actual

or constructive discharge where plaintiff is claiming that he or she was retaliated

against by not being promoted. See Grasso v. W. N.Y. Bd. of Educ., 364 N.J.

Super. 109, 126-27 (App. Div. 2003) (explaining that "[f]ront pay can be

awarded to 'compensate [an] employee for future lost wages'" so long as the

employee can prove that he or she "would have been promoted absent the

unlawful discrimination" (quoting Baker v. Nat'l State Bank, 353 N.J. Super.
145, 158 (App. Div. 2002))); but see Donelson, 206 N.J. at 257-62 (explaining,

in a discharge case based on mental unfitness, that in order to recover future lost

wages, the employee must also establish that he or she experienced a retaliatory

action that caused the employee to suffer an injury; and the injury rendered the

employee unfit for continued employment).

      Here, as the Supreme Court noted, plaintiff never alleged he was

constructively discharged from his employment. Chiofalo II, 238 N.J. at 532

n.2. Plaintiff's retirement from the State Police does not bar him from recovery,

as CEPA does not just protect those employees who were involuntarily

unemployed or constructively discharged.




                                                                           A-2349-16T1
                                       31
      Moreover, plaintiff engaged in protected activity and defendants engaged

in an adverse employment action, which led to plaintiff not being promoted,

being transferred to Netcong, and being stripped of his designation as Sergeant

Major. Unlike Grasso, where the employee was not awarded front pay as no

evidence was provided to demonstrate she "would have been promoted

absent . . . unlawful discrimination," 364 N.J. Super. at 127, there was sufficient

evidence present here to establish that if plaintiff did not conduct the whistle-

blowing activity, he would have been promoted to Lieutenant and would not

have retired.

      However, we part company with the trial court with regard to its decision

to not charge the jury as to present value. In Caldwell, a personal injury case,

the Court vacated a jury's award and remanded for a new trial on damages or

remittitur, as to pain and suffering and future lost wages because the trial court

failed to charge, among other omissions, present value. 136 N.J. at 440-41. In

that case, the trial court stated it failed to do so because neither party asked for

the charge. Id. at 440.

      Here, the trial court barred, in limine, plaintiff's testimony, if any, about

present value, and during the charge conference decided not to charge the jury

about it, "since plaintiff [did not] propos[e] it" and there was no evidence of


                                                                            A-2349-16T1
                                        32
present value. Those reasons should not have deprived defendants of their right

to the charge.

      We are not persuaded by plaintiff's argument that because his damages

were based upon the difference in pension payments between a Lieutenant and

a Sergeant First Class, there was no need for the jury to consider present value.

Defendants were entitled to have the jury determine the appropriate

"[d]iscounting [to get] the present value or present worth in a single amount of

money which otherwise would be received over a number of years at so much

per year." Model Jury Charge (Civil), 8:11C.

      Under these circumstances we are constrained to remand the matter for a

new trial as to damages. Caldwell, 136 N.J. at 443. "On remand we encourage

the trial court to [re]consider a motion for remittitur under Rule 4:49-1." Ibid.

                                       III.

                               Punitive damages

      Defendants last argue that punitive damages against a public entity can

only be granted after a rigorous standard of liability is shown. Citing to the New

Jersey Punitive Damages Act (NJPDA), N.J.S.A. 2A:15-5.12, they contend that

punitive damages "should be awarded only when the plaintiff proves by clear

and convincing evidence that the acts or omissions of defendants 'were actuated


                                                                          A-2349-16T1
                                       33
by actual malice or accompanied by a wanton and willful disregard of persons

who foreseeably might be harmed.'" Defendants assert that "[n]o reasonable

jury could have found that" Cuomo's actions were "especially egregious."

Defendants state that practically, "all promotion[s] and reassignment[s] . . . are

conducted by 'upper management.'" Thus, defendants argue that there is no way

the legislature contemplated the "actual participation by upper management" to

apply to State Police, "as [that] would require punitive damages to be assessed

in every CEPA case."

      CEPA "is a civil rights statute. Its purpose is to protect and encourage

employees to report." Green, 177 N.J. at 443 (quoting Abbamont v. Piscataway

Twp. Bd. of Educ., 138 N.J. 405, 431 (1994), superseded by statute on other

grounds, N.J.S.A. 34:19-5).      Despite that purpose, punitive damages are

available only in "exceptional cases." Victor, 401 N.J. Super. at 618 (quoting

Catalane v. Gilian Instrument Corp., 271 N.J. Super. 476, 500-01 (App. Div.

1994)). There are two essential prerequisites to an award of punitive damages:

(1) Proof that there was "actual participation in or willful indifference to the

wrongful conduct on the part of upper management," and (2) proof that the

conduct was "especially egregious." Rendine v. Pantzer, 141 N.J. 292, 314

(1995) (quoting Leimgruber v. Claridge Assocs., Ltd., 73 N.J. 450, 454 (1977));


                                                                          A-2349-16T1
                                       34
accord Quinlan v. Curtiss-Wright Corp., 204 N.J. 239, 274 (2010); Cavuoti v.

N.J. Transit Corp., 161 N.J. 107, 113 (1999).

      The test for egregiousness is satisfied if plaintiff has proven "an

intentional wrongdoing in the sense of an 'evil-minded act' or an act

accompanied by a wanton and willful disregard for the rights of [plaintiff]."

Quinlan, 204 N.J. at 274 (alteration in original) (quoting Rendine, 141 N.J. at

314); Nappe v. Anschelewitz, Barr, Ansell & Bonello, 97 N.J. 37, 49 (1984).

Alternatively, a plaintiff can prove conduct is especially egregious if "actual

malice" is proven. Quinlan, 204 N.J. at 274 (quoting Herman v. Sunshine Chem.

Specialties, Inc., 133 N.J. 329, 337 (1993)); see also Berg v. Reaction Motors

Div., Thiokol Chem. Corp., 37 N.J. 396, 414 (1962) ("Our cases indicate that

the requirement [of willfulness or wantonness] may be satisfied upon a showing

that there has been a deliberate act or omission with knowledge of a high degree

of probability of harm and reckless indifference to consequences."). Factors to

consider in this determination are "the likelihood that the conduct would cause

serious harm, the [employer's] awareness or . . . disregard of the likelihood of

such harm, the [employer's] behavior after he or she learn[s] that the conduct

[could] . . . cause harm, [and] the duration of the [harmful] conduct." Quinlan,
204 N.J. at 274.


                                                                        A-2349-16T1
                                      35
      In general, "[b]ecause punitive damages are not intended to compensate

the plaintiff for his or her injuries, they do not 'logically depend on the extent of

the injury sustained by an individual plaintiff,'" but instead "'should be sufficient

to serve the purpose of deterring future misconduct' by the defendant." Kluczyk

v.   Tropicana   Prods.,   Inc.,   368   N.J.   Super.    479,   497   (App.    Div.

2004) (quoting Smith v. Whitaker, 160 N.J. 221, 242 (1999)). "On the other

hand, . . . 'the award must bear some reasonable relation to the injury inflicted

and the cause of the injury.'" Ibid. (quoting Whitaker, 160 N.J. at 243).

      In Green, the Supreme Court upheld a $300,000 award of punitive

damages under a CEPA claim as the plaintiff was no longer allowed to

participate in certain programs at work; she "was told that she was on [her boss's]

'shit list'"; she received "substandard evaluations" only after her whistle-blowing

activity took place; was not given necessary supplies; certain teacher privileges

were taken away; and her students were "treated unfairly." 177 N.J. at 439-40,

448. That plaintiff eventually resigned from her position and was diagnosed

with major depressive disorder, which her psychiatrist found to be causally

connected to her work situation and "persistent severe headaches and other

physical symptoms." Id. at 440.




                                                                             A-2349-16T1
                                         36
      Here, granting all reasonable inferences to plaintiff, Verdicchio, 179 N.J.

at 30, we conclude that a reasonable jury could find, by clear and convincing

evidence, that Cuomo's conduct was especially egregious.          After plaintiff

confronted Cuomo regarding the letter of commendation and told him that he

would not "get rid of it," plaintiff was denied a promotion and transferred to

another location.   Being transferred, losing his designation, and not being

promoted supported the jury's finding that defendants' conduct was egregious.

It cannot be said that the jury's award of punitive damages was "contrary to the

weight of the evidence or clearly the product of mistake, passion, prejudice or

partiality." Crawn, 136 N.J. at 512 (quoting Lanzet, 126 N.J. at 175).

      However, having affirmed plaintiff's entitlement to a punitive damage

award, we are still constrained to vacate the award and remand it for a new trial

or remittitur because, whereas here, "the punitive damages are intimately related

to those compensatory damages, the punitive damages must also be

redetermined." Picogna v. Bd. of Educ. of Cherry Hill, 143 N.J. 391, 404 (1996)

("The Court has consistently held that there is some linkage between

compensatory and punitive damages.").




                                                                         A-2349-16T1
                                      37
                                        IV.

                                   Counsel fees

     In his cross-appeal, for the first time, plaintiff challenges the trial court's

award of counsel fees.      He argues that the trial court failed to take into

consideration time expended by his attorney in activities that were other than

time spent in court for trial. Plaintiff also argues that the trial court failed to

consider the requirements for awarding fees under Rendine, 141 N.J. at. 337-38.

      We initially observe that plaintiff did not brief this issue in his original

merits brief and only did so in his supplemental brief on remand. Moreover,

plaintiff has not included in his appendix copies of any submission he made to

the trial court as required by Rule 4:42-9 in support of his fee application. Under

these circumstances, we will not consider plaintiff's contentions about the fee

award because "[a]n issue not briefed on appeal is deemed waived," Sklodowsky

v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011), and "[w]ithout the

necessary documents, we have no basis for determining" the issue raised in the

cross-appeal, Soc'y Hill Condo. Ass'n. v. Soc'y Hill Assocs., 347 N.J. Super.
163, 177 (App. Div. 2002); R. 2:6-1 (addressing contents of appendix); R. 2:6-

2(a)(6) (requiring legal arguments to be set forth in appellate brief and identified

by separate point headings); R. 2:6-2(d) (requiring respondent/cross-appellant's


                                                                            A-2349-16T1
                                        38
brief to "address[] the cross appeal"). Briefing an issue for the first time in a

supplemental brief after a remand is no different than doing so in a reply brief.

See Drinker Biddle & Reath LLP. v. N.J. Dep't of Law & Pub. Safety, 421 N.J.

Super. 489, 496 n.5 (App. Div. 2011) (explaining that claims not addressed in

an appellant's merits brief are deemed abandoned).

         Even if we were to consider the cross-appeal, from the transcripts filed, it

is clear that plaintiff failed to provide the trial court with a certification of

services as required by Rule 4:42-9(b), or any time records to afford the trial

court with an opportunity to perform its function under the parameters set forth

in Rendine. As the trial court stated, "[w]ithout a time sheet [it did not] know

how much time was spent." Moreover, even though the trial court was not

properly informed, it still made an award of $23,748.60 based upon the generous

assumption that, during trial, the attorneys were physically in court eight hours

a day.

                                        V.

         In sum, the trial court's judgment as to liability and damages relatin g to

past lost income is affirmed. We vacate the judgment as to damages for lost

future income as well as the amount of punitive damages and remand those

issues for a new trial or remittitur.


                                                                             A-2349-16T1
                                         39
      Affirmed in part; vacated and remanded in part for further proceedings

consistent with our opinion. We do not retain jurisdiction.




                                                                     A-2349-16T1
                                      40